Title: To George Washington from Thomas Attwood Digges, 12 November 1791
From: Digges, Thomas Attwood
To: Washington, George



Belfast, Ireland, Novr 12. 1791

I hope Your Excellency will forgive my intrusion upon Your more important concerns when my purpose is solely to serve the Infant Manufactures of Our Country, and once more to mention a few words about Mr Wm Pearce the loom & machinery artist whom I inducd to go out to America last spring & took the liberty to introduce to You. He has I find met with the encouragement & patronage which He deserves, & I doubt not but with the assistance of some English machinery or the getting to him the hands which make such, that He will very soon bring the Cotton manufactory to a favourable pitch of benefit to the United States. The two men who went with Him Jameson & Hall are good workmen in the line of making Spining Jennys, Stabbing Billys &ca &ca which are essential to the begining of the work and other matters for Coarse Spining, and I have very good hopes I shall be enabled to forward out by the next vessel (if He does not go with this) a most excellent white & black Smith who wishes to follow them. His name is McCormick, of the first note as a maker of brass & Iron Wheels, Spindles, Rollers & other movements essentially necessary for the finer spining by Mill Work, or by Mules; This last (the Mule wch is movd by hand on a large scale & spins several hundred threds) is but little known out of England as yet, having been only obtaind in this Country since Pearce went away ’tho it is well known to Him, and it is only essential for spining the finest thred such as is used for Muslins and is of course of less utility in America as yet than the wheel machinery which is workd by water & spins the Cotton fit for Dimitys, pillow & plain fustains, Thicksets, Corduroys &ca.
Those Mules are of such a size as not to be admissable in the hold of any common Ship, & are brought coverd upon the quarter deck, one on each side only; They might be got to America with a little address, & some risque both to the person shipping

them & to the ship—The Vessell must be English & she cannot clear out direct for America, but may clear for Cork or the Isle of Man & so proceed on—They stop no sorts of Machinery coming from Manchester or Liverpool to this Country wch are not pattented or can be got from the Inventor. But they are so watchful in England as well as here for any going to America that upon the slightest suspicion they stop & search the Ship—This was the case with the Vessel that took out Pearce—a Cutter persued & searchd the Vessel twice for His double Loom, & they would have brought him back had He not enterd & given in a different name—this was done in my sight & within a half hour after I had parted with him sailing out to Sea. The punishment for enveigling away an Artist is 500£ fine & one years imprisonmnt.
Jameson, who attended Pearce, did not behave perfectly Correct to his first Employer here, Mr Thos McCabe who is joint with Pearce; & they having employd him to make the heavy part of the Loom obligd him by an oath & written articles not to divulge the Secret, but he broke or denyd the articles, threatend them with discovery here, & went away to America without divulging it. Hall, the other workman has a very good name. Mr Jesse Taylor of Alexandria knows McCabe very well & his various efforts in bringing Artists here in the Cotton & Glass line.
It will not be difficult to get necessary machinery shippd at Liverpoole, but it would be a risque to get out mules, as they are bulky & must be Exposd. Pearce knows perfectly well how to order them and to describe minutely the Sorts. The getting out the artist who makes them is far the most eligible plan & the easiest done. I know Manchester well, & shall be there in Feby & March, & shall have the highest gratification in being useful to Pearce’s or any other Cotton Manufactory in the United States, for I well know the utility of them, & dayly wonder at the fortunes they are giving in England & in this neighbourhood to adventuring individuals—Children of both sexes from five to 8 years old earn from two to five Shillings pr week. Weavers are plenty & going in numbers by Every Ship to America, but the ease with which they obtain Freeholds makes them quit the Loom for farming. This must be the case while Lands are so easy attainable & labour so high; But I have great hopes that in the circumstance of the Cotton Manufactory, by improvd Mill work, & the new invented Machinery for Spining, that such high price of labour in America may be in some measure counteracted by those

mechanical inventions. I have wrote to Pearce by this conveyance and offerd Him or His work any assistance in my power, & should any thing be wanted from Manchester I will with sedulous care try to forward it & attend to any orders directed for me at Mr Joshua Johnsons our Consul in London. I am with ardent prayers for Your Excellencys long & happy life Yr most devoted & Obt Servt

Thos Digges

